DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on April 22, 2022 and July 25, 2022 have been entered.

Election/Restrictions
Applicant's election with traverse of claims 1, 3, 7, 8, 10, 18-20, 25, 27, 31, 52, and 53 in the reply filed on July 25, 2022 is acknowledged.  The traversal is on the ground(s) that the different species are part of a Markush group and are sufficiently related such that they should not be restricted and on the ground that there would not be a serious search burden because office actions have been issued on claim sets where the species were previously presented.  This is not found persuasive because a restriction requirement may be made at any time before final action, including a second (or subsequent) requirement, which may be made even if there was a prior requirement with which Applicant complied.  See MPEP 806.04, 811, and 811.02. Additionally, the four different species are directed to materially-different products with materially different structures and properties.  As noted in MPEP 803.02, an examiner may require an election of species in a claim to a Markush group when the claim encompasses independent and distinct inventions.  As Applicant has seen fit to claim the species independently and to include branching dependencies with each, Applicant has demonstrated that the different species are sufficiently independent and distinct that separate examination is necessitated for each.  Although Applicant has also argued that all of the species should have already been examined previously and, therefore, examination of all of the species would not impose a significant search burden, the branching dependent claims recited for each of the different species that Applicant introduced have not been examined and would pose the excessive burden of effectively requiring four separate inventions to be examined, each of which having the potential to be expanded upon even further in subsequent communications.  As such, Applicant's amendment has greatly multiplied the search and consideration burdens for the claims and all their species such that the search and consideration of all of the different species together would greatly exceed that which has been required previously and which would be required in a typical patent application examination.  
The requirement is still deemed proper and is therefore made FINAL. Claims 2, 4-6, 17, 22, 23, 26, 28, 50, 51, 54, 55, and 56 are withdrawn from consideration .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 53 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
Claim 53 recites the limitation "the partially reacted calcium silicate".  There is insufficient antecedent basis for this limitation in the claim because "a partially reacted calcium silicate" is not recited previously in claim 53 or a claim from which it depends. Further, as the claims appear to distinguish "unreacted" calcium silicate from "partially reacted" calcium silicate, it is unclear what particular chemical structure or formula, or degree of having been reacted, qualifies as "partially reacted".  For the sake of compact prosecution and because the calcium silicate of the core is reacted to form the other portions of the recited bonding elements, any calcium silicate remaining in the core is considered herein to qualify as "partially reacted calcium silicate".  

The rejections of claims made under 35 U.S.C. 112(a) as failing to comply with the written description requirement made in the previous Office Action are withdrawn in view of Applicant's amendment, filed July 25, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 18-20, 25, 27, 31, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Artelt (WO 2015/090533A1), which has an effective filing date of 12/18/2013 and which is cited herein according to an English language translation, in view of Riman (US PG Pub. No. 2013/0122267). 
Regarding claims 1, 3, 25,  27, 52, and 53, Artelt teaches a composite material comprising a calcium silicate-containing binder (i.e. "bonding matrix") that is made by grinding and mixing CaO and SiO2 such that a Ca/Si element ratio of 0.7:1 to 1:0.7 is achieved and sintering at 900 to 1500 ºC in order to form a material comprising at least 40 % wollastonite (i.e. a calcium silicate) (Abstract; par. 14, 22, 26, 30, 31, 33, 42).  Further processing steps may include homogenizing and granulating (par. 9).  In addition to wollastonite, the fired calcium silicate material may also include other calcium silicates, quartz, free lime, and amorphous phases (par. 30).  
Although Artelt does not explicitly teach that his fired material comprises granules or grains including a mixture of wollastonite, quartz, and/or one of the other phases, which might be considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art to configure Artelt's calcium silicate material to have such a structure and composition because he teaches each feature as appropriate.  Applicant's specification further discloses that mixed-phase particles comprising wollastonite and unreacted silica are formed when a starting mixture of CaO and SiO2 having a Ca:Si ratio of 1:1 is subjected to a substantially similar grinding and firing process (Applicant's Published Application, par. 83).  Therefore, based on Artelt's teachings and the evidenced provided in the instant specification, it is more likely than not that Artelt's granulated, sintered material includes grains containing intermixed wollastonite and silica phases, including the phases being intermixed in a central region of the particles. 
The teachings of Artelt might be considered to differ from the current invention in that he does not explicitly teach particles with the claimed combination of core, silica rim, and CaCO3 portions.  However, Artelt does teaches that the material can be "set" by reacting it with carbon dioxide (par. 41).  Applicant's specification teaches and demonstrates that the mixed-phase particles discussed above, which are substantially similar to Artelt's, react to form intermixed-,multiphase particles that include a silica-rich rim of varying thickness surrounded or at least partially surrounded by CaCO3 particles (Applicant's published application, par. 83; Figs. 9, 10).  Therefore, as evidenced by Applicant's specification, Artelt's particles that have been reacted with CO2 are expected to include the recited core, silica rim, and CaCO3 layer structure.  
Riman further teaches a bonding matrix and a composite material comprising bonding elements that are made by carbonation of a calcium silicate, such as wollastonite, with carbon dioxide (Abstract; par. 45-47, 54-56, 139, 140, 147, 149-151, Table 2A, Table 2B). The bonding elements are reacted to include a calcium-silicate-containing core that is partially or fully surrounded by a silica-rich rim, which may be multi-layered and have a non-uniform thickness, that is further encased in CaCO3 particles and bond to each other (i.e. the bonding elements form an "inter-connected bonding matrix") and to other parts of a composite material, such as fly ash (i.e. "supplementary material") or sand (i.e. "filler"), thereby "creating bonding strength and holding the composite material" (par. 38, 79, 139-142, 147, 149-151). Riman teaches that the precursor particles for the reaction may be any suitable material that can undergo his disclosed transformation, including various calcium silicates that typically have a Ca:Si ratio of about 1:1 (par. 45).  Riman also teaches that various materials, like waste materials and minerals, which might include sandstone, quartzite, and limestone can be used as precursors in the process (par. 46-48).  Riman's treatment method, bonding elements, and associated composite materials are beneficial because they demonstrate excellent mechanical and chemical properties and can be utilized in a wide array of application areas (par. 123, 125, 138).  Therefore, it would have been obvious to one of ordinary skill in the art to treat particles of Artelt's calcium-silicate binding material particles such that they form a core including the partially-reacted, intermixed calcium silicate and silica phases (including being intermixed at a central region) discussed above that is fully or partially surrounded by a silica-rich rim of a non-uniform thickness that is further encased in CaCO3 particles, and to use the particles as bonding elements in a bonding matrix of a composite material because Artelt teaches to subject the particles to a treatment with CO2 and his materials appear to meet Riman's requirements, and because Riman teaches that such structures and materials made with them demonstrate excellent properties and can be applied in a variety of areas.  As discussed above, as some but not all of the calcium silicate in the prior art core reacts to form the SiO2 and CaCO3 layers, the calcium silicate that remains in the core may be considered "partially reacted calcium silicate".  

Regarding claims 7 and 31, although there is no explicit disclosure of the combined product of Artelt and Riman being used in a porous composite material and/or to include pores between bonding elements, each of Artelt and Riman teaches that their disclosed materials may include pores (Artelt, par. 33; Riman, par. 88, 146). Accordingly, it would have been obvious to one of ordinary skill in the art to include pores in the product of Artelt and Riman, including spatially disposed between at least some bonding elements.  

Regarding claim 8, the teachings of Artelt and Riman differ from the current invention in that the thickness of the silica-rich rim on the bonding elements discussed above is not explicitly disclosed.  However, Riman's Figure 6 shows bonding elements of an exemplary embodiment that have with silica-rich rims with thicknesses of about 0.5 to 1 µm (Fig. 6(a)-(c)), which falls within the recited range.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Artelt and Riman's bonding elements to have silica-rich rims similar thicknesses to those shown in Figure 6, i.e. about 0.5 to 1 µm, because Riman demonstrates that such a silica layer thickness range is appropriate and useful for his product and for an exemplary embodiment.  Additionally, as no criticality has been demonstrated, the recited thickness range is a prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.05. 

Regarding claim 10, the teachings of Artelt and Riman differ from the current invention in that the silica and calcium carbonate contents of the silica-rich rims on the bonding elements are not disclosed.  However, as with the silica-containing "first layer" (i.e. "rim"), Riman teaches that the CaCO3 containing "second layer" may also include sublayers and may partially or completely cover the first layer (par. 38).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the CaCO3-containing layer of Artelt and Riman's bonding elements, which also include silica-rich first layers that are made up of sublayers, to be made up of sublayers because Riman teaches that such a second layer configuration is appropriate for his product.  
As no particular structure has been recited to define what is considered a "layer" or "rim", any combination or grouping of adjacent sublayers, at least some of which include silica, may be considered a "silica-rich rim" in Riman's bonding elements.  As such, a sufficient number or thickness of silica sublayers and an appropriate number of CaCO3 layers such that the grouping of layers is 50 to 90 vol. % silica and 10 to 50 vol. % CaCO3 may be considered a "silica-rich rim" in Riman's bonding elements.  Furthermore, it would have been obvious to one of ordinary skill in the art to select a sufficient number/thickness of silica along with an appropriate number of CaCO3 layers to refer to as the "silica-rich rim" such that the "rim" 50 to 90 vol. % silica and 10 to 50 vol. % CaCO3 because such a selection of layers or layer dimensions is arbitrary and because the layers in such a structure can be delineated and named as desired.  In the case that the decision is based on a combination of layer thicknesses, it is noted that such selections are prima facie obvious selections of dimensions that do not define the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claims 18-20, the teachings of Artelt and Riman differ from the current invention in that the filler materials are not explicitly taught to be uniformly distributed in the bonding matrix.  However, Artelt teaches that his material can be combined with additives, such as crushed rock, fly ash, slag, and fibers and Riman teaches randomly distributing the filler particles in the bonding matrix and teaches mixing the bonding matrix and fillers together to make a composite material (Artelt, par. 8, 33, 39; Riman, par. 13, 90).  Accordingly, it would have been obvious to one of ordinary skill in the art to completely mix the bonding matrix and additive/"filler" materials, such as fly ash and/or slag, such that a uniform mixture is formed because Artelt teaches including such additives and because Riman teaches creating a random distribution of filler particles, teaches to mix the components together, and makes no suggestions of unevenly mixing the materials.  It also would have been obvious to one of ordinary skill in the art to uniformly mix the components of the composite material together, including uniformly distributing the filler throughout the bonding matrix in order to make a homogenous product with homogenous properties as would be understood by one of ordinary skill in the art to be beneficial. 

Claims 1, 3, 7, 8, 18-20, 25, 27, 31, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Artelt in view of Quaghebeur (US PG Pub. No. 2011/0165400). 
Regarding claims 1, 3, 25, 27, 52, and 53, as discussed above, Artelt teaches a calcium silicate bonding material, which includes wollastonite as its calcium silicate, that may be used in a bonding matrix and composite material that meets or renders obvious the limitations of the claims with the exception of not explicitly teaching the recited silica-rich rim or encasement of CaCO3 particles. However, Artelt does teach that the material can be "set" by reacting it with carbon dioxide (par. 41). Quaghebeur further teaches to create a carbonate-bonded article by carbonating a material including calcium silicate-containing particles in an atmosphere that is greater than 90 % CO2 (par. 18, 26, 31, 34, 38). The process creates a depletion zone, or "silica rich rim", around the calcium silicate crystal that is poor in calcium and, therefore, rich in silica and surrounds the particles (including the depletion zones) in CaCO3 shells (i.e. the "silica rich rim" is "fully or partially encased by CaCO3 particles") (par. 217).  Quaghebeur's process is advantageous because it can be used to create composite articles that incorporate recycled waste materials, have high compressive strength, and sequester large amounts of carbon dioxide (par. 1, 218).  Accordingly, it would have been obvious to one of ordinary skill in the art to subject Artelt's calcium silicate-containing material, which includes grains having intermixed phases of silica and calcium silicate (discussed above), to Quaghebeur's process to create a bonding matrix and a composite material including the bonding matrix  in order to sequester large quantities of carbon dioxide, make use of recycled materials, and to create high-compression strength articles.  As also evidenced by Applicant's specification and discussed above, carbon dioxide-treated particles such as Artelt's include a "silica rich rim" that is fully or partially encased by CaCO3 particles.  As such, the bonding elements of Artelt and Quaghebeur include cores having intermixed phases of silica and calcium silicate (particularly, wollastonite) fully or partially surrounded by silica-rich rims that are fully or partially encased by CaCO3 particles.  As also discussed above, as some but not all of the calcium silicate in the prior art core reacts to form the SiO2 and CaCO3 layers, the calcium silicate that remains in the core may be considered "partially reacted calcium silicate".  
Although the cited references do not explicitly teach that the silica-rich rim varies in thickness, which might be considered a difference from the current invention, it is more likely than not that the silica-rich rim on the bonding elements has at least some variation in thickness.  Additionally, as no criticality has been established, the recited variation in dimension is a prima facie obvious selection of dimension, relative dimension, or shape that does not define the claimed product over the prior art. See MPEP 2144.04. 

Regarding claims 7 and 31, although there is no explicit disclosure of the combined product of Artelt and Quaghebeur being used in a porous composite material and/or to include pores between bonding elements, each of Artelt and Quaghebeur teaches that their disclosed materials may include pores (Artelt, par. 33; Quaghebeur, par. 17). Accordingly, it would have been obvious to one of ordinary skill in the art to include pores in the product of Artelt and Quaghebeur, including spatially disposed between at least some bonding elements.  

Regarding claim 8, the teachings of Artelt and Quaghebeur differ from the current invention in that the thickness of the silica-rich rim on the bonding elements discussed above is not explicitly disclosed.  However, as no criticality has been demonstrated, the recited thickness range is a prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.05. 

Regarding claims 18-20, the teachings of Artelt and Quaghebeur differ from the current invention in that the filler materials are not taught to be uniformly distributed in the bonding matrix.  However, Artelt teaches that his material can be combined with additives, such as crushed rock, fly ash, slag, and fibers and Quaghebeur teaches including recycled materials, such as slag and fly ash, in the mixture (Artelt, par. 8, 33, 39; Quaghebeur, par. 46, 48).  Accordingly, it would have been obvious to one of ordinary skill in the art to mix, including completely mixing, the bonding matrix and additive/"filler" materials, such as fly ash and/or slag, such that a uniform mixture is formed because each of Artelt and Quaghebeur teaches including such additives and make no suggestions of unevenly mixing the materials.  It also would have been obvious to one of ordinary skill in the art to uniformly mix the components of the composite material together, including uniformly distributing the filler throughout the bonding matrix in order to make a homogenous product with homogenous properties as would be understood by one of ordinary skill in the art to be beneficial. 

Response to Arguments
Applicant's arguments filed June 25, 2022 and April 22, 2022 have been fully considered but they are not persuasive or are moot. 
Applicant's arguments regarding the species election requirement are found unpersuasive and are discussed above.  As noted above, the addition of independent claims with branching dependencies for each of the different species greatly expands the search and examination burden of the application.  
Applicant's arguments regarding Riman's alleged lack of teachings of intermediates between fully-reacted particles (i.e. no precursor calcium silicate remains) and partially-reacted (i.e. some precursor calcium silicate remains) particles are moot in view of Applicant's species election and the above rejections.  However, it is noted that if Riman is not considered to enable or render obvious intermediate products, it is not clear that the instant disclosure enables such intermediates either. In particular, although the disclosure lists broad ranges of reaction conditions (e.g., temperatures, CO2 content, relative humidity, etc.), the specification does not teach a nexus between the broadly-disclosed ranges and what particular set(s) of conditions are required to achieve anything other than the elected species, which appears to be exemplified.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784